DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10 February 2022 has been entered.  Claims 1 – 20 remain pending in the application.  Claims 15 – 20 were previously withdrawn from consideration.
	The Declaration under 37 CFR 1.132 filed 10 February 2022 is insufficient to overcome the rejection of claims 1 – 14 based upon Groll ‘895 (US 2017/0157895 A1) and Groll ‘405 (US 2015/0313405 A1) as set forth in the last Office action for the following reasons:
	Declarant asserts using Groll ‘405’s thicker graphite layer with Groll ‘895’s cookware would render cookware that cannot be manufactured, particularly in that Groll ‘405’s thicker graphite layer would prevent extrusion of metal layers on both sides of the graphite layer into perforations therein which would allow the metal layers to bond to one another.  Declarant further asserts, as the examiner best understands, a thicker graphite layer would be crushed under the pressures needed to extrude metal layers through the holes therein during a bonding process.
	However, the examiner finds Groll ‘895 and Groll ‘405 disclose the same conditions for bonding (Groll ‘895: e.g. ¶¶ [0029], [0040]; Groll ‘405: e.g. ¶ [0024]).  Furthermore, Groll ‘405 provides a pin or plug in the holes of a graphite layer (e.g. Fig. 8; ¶¶ [0029], [0030]).  Accordingly, extrusion does not need to penetrate the whole length of the holes of a graphite layer, only the portions not filled by a pin or plug.
	Therefore, one of ordinary skill in the art would have understood the pressures to create a metallurgical bond are not so high as to destroy the graphite layer.

Election/Restriction
Applicant's confirmation of the election with traverse of Group I, claims 1 – 14, in the reply filed on 10 February 2022 is acknowledged.  The traversal is on the ground(s) that the methods of making cookware in claims 15 – 20 require the same structural features as required of the cookware in claim 1 and therefore does not create a search and examination burden.  This is not found persuasive because, as noted in the Office Action mailed 12 November 2021, the inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, claims 15 – 20 require a method step of pressing and concurrently heating a blank assembly to provide a metallurgical bond.  However, products of claim 1 can be made by a process which does not employ pressing.
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groll ‘405 (US 2015/0313405 A1).
	Regarding claim 1, Groll ‘405 discloses cookware made from a bonded multi-layer blank assembly (“cookware” made from a “bonded, multi-layer composite”: e.g. Fig. 1 – 8; ¶¶ [0007] – [0030]), the cookware comprising: 
	a first metal layer (“upper layer”, e.g. “upper disc” 4: e.g. Fig. 1 – 8; ¶¶ [0007], [0011], [0022], [0026], [0030]); 
	a second metal layer having a plurality of spaced-apart posts protruding from a surface of the second metal layer from a bottom surface of the cavity (“lower layer” with aluminum plugs or pins thereon, e.g. “lower disc” 8 with “pin” or “plug” 32: e.g. Fig. 1 – 8; ¶¶ [0007], [0011], [0012], [0022], [0026], [0030]); and 
	a perforated graphite layer having a thickness of, e.g., about 0.040 inches (1.016 mm) and a plurality of spaced-apart holes formed therethrough, wherein the perforated graphite layer is positioned within the cavity of the second metal layer such that the plurality of spaced-apart posts extend through the plurality of spaced-apart holes, and wherein the second metal layer is metallurgically bonded to the first metal layer at least via the plurality of spaced-apart posts (“graphite disc” with holes accommodating the plugs or pins, e.g. “graphite disc” 6’: e.g. Fig. 1 – 8; ¶¶ [0007], [0008], [0010], [0012], [0029], [0030]).
	With respect to Groll ‘405 disclosing the second metal layer having the cavity, the examiner observes Groll ‘405’s cookware is, e.g., a fry pan formed by shaping the multi-layer blank assembly as a unit and therefore comprises a cavity as a result of the fry pan shape where the spaced-apart posts are provided in a bottom portion thereof (e.g. Fig. 1, 4, 8; ¶¶ [0007], [0008], [0010], [0016], [0020], [0022], [0026], [0027]).
	Regarding claim 2, in addition to the limitations of claim 1, Groll ‘405 discloses a surface of the second metal layer surrounding the cavity is metallurgically bonded to the first metal layer (e.g. Fig. 1, 4, 8; ¶¶ [0007] – [0010], [0012], [0013], [0021], [0022], [0024] – [0027], [0030]).
	Regarding claim 3, in addition to the limitations of claim 1, Groll ‘405 discloses a depth of the cavity is larger than the thickness of the perforated graphite layer (per the discussion of what a cavity is in the 35 U.S.C. 102 rejection of claim 1 with respect to the cookware as a whole).
	Regarding claim 4, in addition to the limitations of claim 1, Groll ‘405 discloses the plurality of spaced-apart posts have, e.g., a circular cross-section (as suggested by the spaced-apart holes being defined by a diameter: e.g. ¶ [0029]).
	Regarding claim 5, in addition to the limitations of claim 1, Groll ‘405 discloses the perforated graphite layer is made from anisotropic graphite (pyrolytic graphite which transmits thermal energy radially rather than axially: e.g. ¶ [0029]).
	Regarding claim 7, in addition to the limitations of claim 1, Groll ‘405 discloses the first metal layer is made of stainless steel (e.g. ¶¶ [0007], [0008], [0011], [0012], [0022], [0024], [0027], [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Groll ‘895 (US 2017/0157895 A1) in view of Groll ‘405 (US 2015/0313405 A1).
	Regarding claim 1, Groll ‘895 discloses cookware made from a bonded multi-layer blank assembly (“cookware” made from a “multi-layer bonded composite wall structure”: e.g. Fig. 1 – 7; ¶¶ [0007] – [0082]), the cookware comprising: 
	a first metal layer (“upper plate” forming an “inner metal layer”, e.g. “upper plate” 4, 4’, 4’’: e.g. Fig. 1 – 7; ¶¶ [0008] – [0014], [0032], [0033], [0037], [0039], [0044] – [0046], [0050] – [0052], [0056], [0058], [0063], [0066] – [0068], [0070], [0072], [0076], [0079], [0080]); 
	a second metal layer having a cavity with a plurality of spaced-apart posts protruding from a bottom surface of the cavity (“intermediate metal element”, “metal core plate”, e.g. “metal core plate” 14, 14a, 14b, 14’’: e.g. Fig. 1 – 7; ¶¶ [0008] – [0010], [0013], [0033], [0034], [0037] – [0040], [0042], [0044] – [0046], [0051] – [0054], [0059], [0063], [0079], [0081], [0082]); and 
	a perforated graphite layer having a plurality of spaced-apart holes formed therethrough, wherein the perforated graphite layer is positioned within the cavity of the second metal layer such that the plurality of spaced-apart posts extend through the plurality of spaced-apart holes, and wherein the second metal layer is metallurgically bonded to the first metal layer at least via the plurality of spaced-apart posts (“perforated graphite plate” having “spaced-apart holes”, a portion of the “intermediate metal element”/“metal core plate” extending through the “spaced-apart holes” to metallurgically bond with the “upper plate”, e.g. “perforated graphite plate” 10, 10a, 10b with “holes” 12: e.g. Fig. 1; ¶¶ [0008] – [0014], [0033] – [0040], [0042], [0044] – [0047], [0051], [0055], [0060] – [0063], [0065], [0066], [0069], [0073] – [0076], [0078] – [0082]).
	With respect to Groll ‘895 disclosing the second metal layer having the cavity, the examiner observes the following:
	First, Groll ‘895’s cookware is, e.g., a frying pan formed by shaping the multi-layer blank assembly as a unit therefore comprises a cavity as a result of, e.g., a frying pan shape where the spaced-apart posts are provided in a “bottom portion” thereof (e.g. Fig. 4; ¶¶ [0010], [0012], [0019], [0034], [0042]).
	Second, Groll ‘895 discloses perforated graphite layer has a diameter smaller than either of the first or second metal layers such that the first and second metal layers metallurgically bond to one another through holes in the perforated graphite layer whereby the perforated graphite member is embedded in the second metal layer (e.g. Fig. 1 – 7; Fig. 3 in particular demonstrates the embedding; ¶¶ [0010], [0012], [0034], [0038]).
	Accordingly, Groll ‘895 discloses a second metal layer having a cavity as claimed.
	Although Groll ‘895 is not specific as to the perforated graphite layer having a thickness of at least 0.010 in. (0.254 mm), this feature would have been obvious in view of Groll ‘405.
	Groll ‘405 discloses cookware made from a bonded multi-layer blank assembly (“cookware” made from a “bonded, multi-layer composite”: e.g. Fig. 1 – 8; ¶¶ [0007] – [0030]), the cookware comprising: 
	a first metal layer (“upper layer”, e.g. “upper disc” 4: e.g. Fig. 1 – 8; ¶¶ [0007], [0011], [0022], [0026], [0030]); 
	a second metal layer having a plurality of spaced-apart posts protruding from a surface of the second metal layer (“lower layer” with aluminum plugs or pins thereon, e.g. “lower disc” 8 with “pin” or “plug” 32: e.g. Fig. 1 – 8; ¶¶ [0007], [0011], [0012], [0022], [0026], [0030]); and 
	a perforated graphite layer having a thickness of, e.g., about 0.040 inches (1.016 mm) and a plurality of spaced-apart holes formed therethrough, wherein the perforated graphite layer is positioned within the cavity of the second metal layer such that the plurality of spaced-apart posts extend through the plurality of spaced-apart holes, and wherein the second metal layer is metallurgically bonded to the first metal layer at least via the plurality of spaced-apart posts (“graphite disc” with holes accommodating the plugs or pins, e.g. “graphite disc” 6’: e.g. Fig. 1 – 8; ¶¶ [0007], [0008], [0010], [0012], [0029], [0030]).
	Groll ‘405 states a perforated graphite layer of the above thickness is useful for radial transmission of thermal energy and therefore avoid high heat transmission to a cooking surface (e.g. ¶ [0029]).  Groll ‘895 states such a function avoids hot spots (e.g. ¶ [0036]), which one of ordinary skill in the art would have understood to mean that the risk of burning food cooked with the cookware is reduced.
	Therefore, in order to successfully form cookware which avoids hot spots, it would have been obvious to employ a thickness of, e.g., about 0.040 inches as Groll ‘405 discloses for Groll ‘895’s perforated graphite layer.
	While Groll ‘895 discloses thicknesses of a perforated graphite layer between 0.0010 in. and 0.0050 in. (e.g. ¶¶ [0010], [0012], [0034], [0055], [0069]), the examiner observes Groll ‘895 does not explicitly require such a thickness to be used, and in particular Groll ‘895 states in the cited passages such thicknesses are exemplary.  Therefore, the fact Groll ‘405 discloses a different thickness which achieves the same effects is not considered a teaching away.
	Regarding claim 2, in addition to the limitations of claim 1, Groll ‘895 discloses a surface of the second metal layer surrounding the cavity is metallurgically bonded to the first metal layer (e.g. Fig. 1 – 8; ¶¶ [0010], [0012], [0034], [0038]).
	Regarding claim 3, in addition to the limitations of claim 1, Groll ‘895 discloses a depth of the cavity is the same as the thickness of the perforated graphite layer (per the discussion of what a cavity is in the 35 U.S.C. 103 rejection of claim 1 with respect to an embedded perforated graphite layer) or larger than the thickness of the perforated graphite layer (per the discussion of what a cavity is in the 35 U.S.C. 103 rejection of claim 1 with respect to the cookware as a whole).
	Regarding claim 4, in addition to the limitations of claim 1, Groll ‘895 discloses the plurality of spaced-apart posts have, e.g., a circular cross-section (as suggested by the spaced-apart holes being defined by a diameter: e.g. ¶¶ [0010], [0012], [0035], [0062], [0075]).
	Regarding claim 5, in addition to the limitations of claim 1, Groll ‘895 discloses the perforated graphite layer is made from anisotropic graphite (pyrolytic graphite which transmits thermal energy radially rather than axially: e.g. ¶ [0036]).
	Regarding claim 6, in addition to the limitations of claim 1, Groll ‘895 discloses the first metal layer is made of aluminum (e.g. ¶¶ [0012], [0046], [0067]).
	Regarding claim 7, in addition to the limitations of claim 1, Groll ‘895 discloses the first metal layer is made of stainless steel (e.g. ¶¶ [0010], [0012], [0032], [0045], [0056], [0070]).
	Regarding claim 8, in addition to the limitations of claim 1, Groll ‘895 discloses the second metal layer is made of aluminum (e.g. ¶¶ [0010], [0038], [0046], [0053]).
	Regarding claim 9, in addition to the limitations of claim 1, Groll ‘895 discloses the cookware further comprises a third metal layer metallurgically bonded to a planar side of the second metal layer opposite the cavity (“lower plate” forming “outer metal layer”, e.g. “lower plate” 8, 8’: e.g. Fig. 1 – 7; ¶¶ [0008] – [0014], [0032] – [0034], [0037] – [0040], [0042], [0044] – [0046]).
	Regarding claim 10, in addition to the limitations of claim 9, Groll ‘895 discloses the third metal layer is made of stainless steel (e.g. ¶¶ [0010], [0012], [0032]).
	Regarding claim 11, in addition to the limitations of claim 9, Groll ‘895 discloses the second metal layer comprises an outer metal layer and a central metal layer received within a central opening of the outer metal layer, and wherein the cavity is provided on the central metal layer (e.g. Fig. 5; ¶ [0044]).
	Regarding claim 12, in addition to the limitations of claim 11, Groll ‘895 discloses the outer metal layer is thinner than the central metal layer (“lower plate” thickness of “about 0.015 to 0.03 inches” versus “metal core plate” thickness of “about 0.032 to 0.040 inches”: e.g. ¶¶ [0032], [0038], [0054], [0057], [0068], [0071]).
	Regarding claim 13, in addition to the limitations of claim 9, Groll ‘895 discloses the first metal layer comprises a first sub-layer made of aluminum (e.g. Fig. 5; ¶¶ [0010], [0038], [0046], [0053]) and a second sub-layer made of stainless steel (e.g. Fig. 5; ¶¶ [0010], [0012], [0032], [0045], [0056], [0070]).
	More specifically, the second sub-layer corresponds to the “upper plate” 4 in Groll ‘895’s Fig. 5, and the first sub-layer corresponds to the “metal core plate” 14 most adjacent thereto, such that a lower “metal core plate” 14 corresponds to the second metal layer.
	Regarding claim 14, in addition to the limitations of claim 13, Groll ‘895 discloses the second metal layer is metallurgically bonded to the first sub-layer of the first metal layer (e.g. ¶ [0044]).

Response to Arguments
Applicant’s arguments, see p. 7, filed 10 February 2022, with respect to the rejection of claim 2 under 35 U.S.C. 112 have been fully considered and are persuasive.  This rejection has been withdrawn. 
	Applicant's arguments, see pp. 7 – 9, filed 10 February 2022, with respect to the rejections of claims 1 – 14 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
	Applicant asserts Groll ‘895 requires a thin graphite layer, i.e. from 0.0010 to 0.0050 inches, so that aluminum layers can be extruded through holes in a graphite layer during a solid state bonding process.  Applicant further asserts increasing the thickness of the thin graphite layer, e.g. to a thickness as Groll ‘405 describes, would prevent extrusion of aluminum layers through the thin graphite layer and thus prevent a metallurgical bond from being formed.
	The examiner respectfully disagrees.
	While Groll ‘895 may disclose graphite layer thicknesses of 0.0010 to 0.0050 inches (e.g. ¶¶ [0010], [0012], [0034], [0055], [0069]), Groll ‘895 does not explicitly limit the graphite layer to this thickness range.  Accordingly, other thicknesses may be used so long as bonding occurs between the metal layers.  To this end, Groll ‘405 discloses a thickness of about 0.040 inches may be used for a graphite layer in order to attain effective radial-direction heat transfer without creating hot spots.  Moreover, Groll ‘405 discloses a means to provide a bond between the first and second metal layers, notably a pin or plug 32 inserted into holes in the graphite layer.  
	Therefore, any issues which may be present with extruding through holes can be rectified with Groll ‘405’s disclosure.
	Additionally, upon further consideration, the examiner notes Groll ‘405 alone can be considered to read on claims 1 – 5 and 7 as outlined above.  Therefore, new grounds of rejection are presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783